Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 1 0o20S$!9@:005883

STATE OF MISSOURI )

)
COUNTY OF ST. LOUIS _ )

IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
STATE OF MISSOURI

MOHAMMED PARACHA,
12 Bellerosa P1.,
St. Louis, MO 63122,

Plaintiff,

VS. NO:
ABDIFATAH ABDULLAHI BARE,
8532 Thomas Avenue South
Bloomington, MN 55431

and

A AA FREIGHT INC., a corporation,
Registered Agent: Antonije Keljevic
6835 Willow Springs Road
Countryside, IL 60525

Nm eee eee eee eee ee eee

Defendants.
PETITION FOR PERSONAL INJURY
COUNT I
(Negligence)
Mohammed Paracha v. Abdifatah Abdullahi Bare

Now comes the Plaintiff, Mohammed Paracha, by and through his attorneys, Rich, Rich,
Cooksey & Chappell, P.C., and for his cause of action against the Defendant, Abdifatah
Abdullahi Bare, respectfully represents unto the Court as follows:

1. That on August 30, 2019, the Plaintiff was operating a motor vehicle traveling

Southbound on Weidman Road, near its intersection with Manchester Road in St. Louis County,

Missouri.
Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 2 of 6 PagelD #: 11

2.

That on August 30, 2019, the Defendant, Abdifatah Abdullahi Bare, was

operating a motor vehicle traveling Southbound on Weidman Road, near its intersection with

Manchester Road in St. Louis County, Missouri.

3.

That at said time and place, the vehicle operated by the Defendant, Abdifatah

Abdullahi Bare, struck the rear of the Plaintiffs vehicle.

=,

That at said time and place, the Defendant committed one or more of the

following acts of negligence and/or omissions which directly and proximately caused the

collision to occur:

a.

5.

The Defendant failed to keep a proper lookout for other vehicles then and there
rightfully upon said roadway and particularly the vehicle of the Plaintiff;

The Defendant failed to keep his vehicle under proper control;

The Defendant drove his vehicle in such a manner as to cause it to strike the rear
of the Plaintiff's vehicle;

The Defendant failed to properly apply the brakes of his vehicle;

The Defendant operated his vehicle at an excessive rate of speed which was
greater than was reasonable and proper having regard for the traffic then and there
upon said highway and the condition of said highway; and

The Defendant followed the Plaintiff's vehicle more closely than was reasonable
and proper having regard for the speed of such vehicle and the traffic then and

there upon said highway and the condition of the highway.

That as a direct and proximate result of one or more of the foregoing acts of

negligence and/or omissions of the Defendant, Abdifatah Abdullahi Bare, the Plaintiff was

injured in one or more of the following ways:

a.

b.

The Plaintiff was made sick, sore, lame, disordered and disabled and suffered
extensive injuries to his head, body, and limbs, both internally and externally;

The Plaintiff received injuries to his neck;
Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 3 of 6 PagelD #: 12

3

That at said time and place, the vehicle operated by the Defendant, A A A Freight,

Inc., a corporation, by and through its agent and employee, Abdifatah Abdullahi Bare, struck the

rear of the Plaintiff's vehicle.

4.

That at said time and place, the Defendant, by and through its agent and

employee, committed one or more of the following acts of negligence and/or omissions which

directly and proximately caused the collision to occur:

a.

5.

The Defendant failed to keep a proper lookout for other vehicles then and there
rightfully upon said roadway and particularly the vehicle of the Plaintiff:

The Defendant failed to keep his vehicle under proper control;

The Defendant drove his vehicle in such a manner as to cause it to strike the rear
of the Plaintiff's vehicle;

The Defendant failed to properly apply the brakes of his vehicle;

The Defendant operated his vehicle at an excessive rate of speed which was
greater than was reasonable and proper having regard for the traffic then and there
upon said highway and the condition of said highway; and

The Defendant followed the Plaintiffs vehicle more closely than was reasonable
and proper having regard for the speed of such vehicle and the traffic then and

there upon said highway and the condition of the highway.

That as a direct and proximate result of one or more of the foregoing acts of

negligence and/or omissions of the Defendant, A A A Freight, Inc., a corporation, by and

through its agent and employee, Abdifatah Abdullahi Bare, the Plaintiff was injured in one or

more of the following ways:

a.

The Plaintiff was made sick, sore, lame, disordered and disabled and suffered
extensive injuries to his head, body, and limbs, both internally and externally;

The Plaintiff received injuries to his neck;

The Plaintiff received injuries to the soft tissues of the cervical, shoulder, and
lumbar area, including the muscles, ligaments, tendons and nerves;
Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 4 of 6 PagelD #: 13

c: The Plaintiff received injuries to the soft tissues of the cervical, shoulder, and
lumbar area, including the muscles, ligaments, tendons and nerves;

d. The Plaintiff has expended money for necessary medical care, treatment and
services and will be required to expend money for medical care, treatment and
services in the future;

ei The Plaintiff has suffered disability as a result of his injuries;

f. The Plaintiff has experienced pain and suffering and will be reasonably certain to
experience pain and suffering in the future as a result of the injuries; and

g. The Plaintiff has lost money from the loss of wages and will suffer an impairment
of future earning capacity.

WHEREFORE, the Plaintiff, Mohammed Paracha, prays judgment against the
Defendant, Abdifatah Abdullahi Bare, for a fair and just award in excess of Twenty-Five
Thousand Dollars ($25,000.00) plus costs of this suit.

COUNT Il
(Negligence)
Mohammed Paracha v. A A A Freight, Inc., a corporation

Now comes the Plaintiff, Mohammed Paracha, by and through his attorneys, Rich, Rich,
Cooksey & Chappell, P.C., and for his cause of action against the Defendant, A AA Freight,
Inc., a corporation, respectfully represents unto the Court as follows:

l. That on August 30, 2019, the Plaintiff was operating a motor vehicle traveling
Southbound on Weidman Road, near its intersection with Manchester Road in St. Louis County,
Missouri.

2. That on August 30, 2019, the Defendant, A A A Freight, Inc., a corporation, by
and through its agent and employee, Abdifatah Abdullahi Bare, was operating a motor vehicle

traveling Southbound on Weidman Road, near its intersection with Manchester Road in St. Louis

County, Missouri.
Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 5 of 6 PagelD #: 14

d. The Plaintiff has expended money for necessary medical care, treatment and
services and will be required to expend money for medical care, treatment and
services in the future;

S The Plaintiff has suffered disability as a result of his injuries;

f. The Plaintiff has experienced pain and suffering and will be reasonably certain to
experience pain and suffering in the future as a result of the injuries; and

g. The Plaintiff has lost money from the loss of wages and will suffer an impairment
of future earning capacity.

WHEREFORE, the Plaintiff, Mohammed Paracha, prays judgment against the

Defendant, A A A Freight, Inc., a corporation, for a fair and just award in excess of Twenty-Five

Thousand Dollars ($25,000.00) plus costs of this suit.

Respectfully submitted,

/s/ Thomas C. Rich

BY: RICH, RICH, COOKSEY & CHAPPELL, P.C.
Mr. Thomas C. Rich #42912
Mrs. Kristina D. Cooksey #62580
Mrs. Michelle M. Rich #65592
Mr. Aaron J. Chappell # 64774
Attorneys at Law

6 Executive Drive, Suite 3
Fairview Heights, IL 62208
618-632-0044 PHONE
618-632-9749 FAX

team(@r1rcecfirm.com
Case: 4:20-cv-01946-JAR Doc. #: 1-5 Filed: 12/31/20 Page: 6 of 6 PagelD #: 15
